Citation Nr: 1203494	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  11 29-462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than March 13, 2007 for a 100 percent disability rating for the PTSD.  

3.  Entitlement to an increase in special monthly compensation (SMC).

4.  Entitlement to an effective date earlier than April 16, 2007, for a 20 percent disability rating for degenerative joint disease of the left knee, and an effective date earlier than January 7, 2009, for a higher 40 percent rating for this disability.  

5.  Entitlement to an effective date earlier than April 16, 2007, for a 20 percent disability rating for degenerative joint disease of the right knee, and an effective date earlier than January 7, 2009, for a higher 40 percent rating for this disability.  

6.  Whether there was clear and unmistakable error (CUE) in a September 6, 1963 rating decision denying service connection for residuals of a back strain.

7.  Entitlement to service connection for hypertension, including as secondary to the PTSD.

8.  Entitlement to service connection for arteriosclerotic heart disease or coronary artery disease.  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1950 September 1952.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

As indicated on a Report of Contact dated November 9, 2011, the Veteran's daughter, with his permission, indicated he was not intending to appeal these claims at issue to the Board.  And there was reiteration of this in a signed statement, dated on November 21, 2011, so prior to the promulgation of a decision in this appeal, reaffirming that he is withdrawing his appeal of all of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In this particular case at hand, the November 9, 2011 Report of Contact with the Veteran's daughter, and as authorized by him, indicates he is withdrawing his appeal.  He was informed that a written statement was also needed confirm this.  And in a signed statement from him, since dated on November 21, 2011, he reaffirmed that he is withdrawing his appeal of these claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed as withdrawn.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


